The petitioner David Robb set forth in his petition, that he was the father of Andrew Robb who had been enlisted into the U. S. Army and was *406attached to the company commanded by Capt. Rhea—that the said Andrew is a minor, that he enlisted without the consent of his father, and that he is detained contrary to the wishes of both.
Capt. Rhea in his return stated that the said Andrew had been regularly enlisted a private in his company for five years which time had not expired; and he annexed a copy of his Enlistment.
The brother of Andrew Robb testified that he had known the said Andrew from his infancy, and that he verily believed the said Andrew was twenty years of age some time in the month of February last.
This day Judge WOODWARD gave his decision as follows, towit.